Title: From Thomas Jefferson to André Limozin, 22 January 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris January 22. 1788.

Your favors of Jan. 10. 11. and 19th. have been duly received. With respect to the plan of an Academical institution to be transported  to Virginia and there established, tho’ you do not name the person who applies to you for a ship, yet I conjecture it to be the same who has communicated to me a slight view of such a plan here. So far as it may concern your interest I shall write to you freely, only begging you will not communicate it to any person living, nor use it for any other purpose but to keep yourself clear of what might be a losing speculation. The projector I take to be an honest man: but his project much too vast and too expensive for the present circumstances of the country for which he proposes it. Consequently it must fail, and with loss to somebody. He expects indeed subscriptions here for a great deal of money; but when I saw him last there was not one actual subscription. He is of so sanguine a temper that he cannot bear a doubt to be suggested of the failure of his plan. Perhaps he views it additionally with the fondness of a man possessing little, and having no other prospect of subsistence. I understand he is embarrassed to procure money for his daily subsistence. Still I think his views honest, and that he will draw others into loss without intending it. As to your furnishing him with a vessel, you best know how to act in it with security.
I am much obliged to you for your care of the rice, and hope it will arrive in time for the sowing season. I inclose you a letter from America which I suppose to be from the Mr. Madison to whom were addressed the three boxes of books which Capt. Jenkins has carried out. I did suppose they had gone by the September packet and wrote him accordingly.—By the packet lately arrived he has sent me

a box of plants
2. barrels of apples
2. barrels of Cranberries.

Be so good as to send the box of plants by the Diligence or by a Roulier as you shall see best. I had rather by the Diligence unless it be very heavy indeed and of course too expensive for the object. The barrels of Apples and cranberries can come by water only, as the motion of land carriage would reduce them to mummy.
Nothing yet transpires which may indicate surely either peace or war. The ill humour between the cabinets of Versailles and London increases. Yet a war may not necessarily follow. I have hopes that this country may effect all her foreign purposes by negociation without war. There are however difficulties in the way of this. I am with much esteem Sir your most obedient humble servt.,

Th: Jefferson
  
 